Motion Granted; Appeal Dismissed and Memorandum Majority and
Dissenting Opinions filed August 12, 2021.




                                       In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00399-CV


                            IVAN PEREZ, Appellant

                                         V.

                         CITY OF HOUSTON, Appellee

                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-70048


                     MAJORITY MEMORANDUM OPINION

      This is an appeal from an order signed February 20, 2020. On June 8, 2021,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain. (Spain, J. dissenting).